Citation Nr: 9906824	
Decision Date: 03/15/99    Archive Date: 03/24/99

DOCKET NO.  97-15 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York



THE ISSUES

Whether new and material evidence has been submitted to 
reopen a claim for service connection for tinnitus based on 
acoustic trauma.

Whether the claim for secondary service connection for 
residuals of a fall, including fracture of the back, is well 
grounded.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION


The veteran had active service from February 1944 to June 
1945.

This appeal comes to the Board of Veterans' Appeals (Board) 
from October 1996 and later RO rating decisions that 
determined there was no new and material evidence to reopen 
the claim for service connection for tinnitus based on 
acoustic trauma and that the veteran had not submitted 
competent evidence of a well-grounded claim for secondary 
service connection for residuals of a fall, including 
fracture of the back.



FINDINGS OF FACT


1.  By unappealed RO rating decisions of August and September 
1980, service connection for tinnitus based on acoustic 
trauma was denied.

2.  Evidence submitted since the August and September 1980 RO 
rating decisions is cumulative in nature, does not bear 
directly or substantially on whether the veteran's tinnitus 
is due to acoustic trauma in service, and is not of such 
significance that it must be considered to fairly decide the 
merits of the claim for service connection for tinnitus based 
on acoustic trauma.

3.  The veteran has submitted competent evidence showing that 
the claim for secondary service connection for residuals of a 
fall, including a fractured back, is plausible.


CONCLUSIONS OF LAW

1.  The additional evidence submitted subsequent to the 
August and September 1980 RO rating decisions, denying 
service connection for tinnitus based on acoustic trauma, is 
not new and material; the claim is not reopened; and the 
prior unappealed rating decisions are final.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.156, 3.160, 20.302, 
20.1103 (1998).

2.  The claim for secondary service connection for residuals 
of a fall, including a fractured back, is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether New and Material Evidence has been Submitted to 
Reopen a Claim for Service Connection for Tinnitus based on 
Acoustic Trauma

The August and September 1980 RO rating decisions denied 
service connection for tinnitus based on acoustic trauma.  
The August 1980 rating decision also granted service 
connection for tinnitus secondary to other service-connected 
disabilities and assigned a zero percent rating.  The veteran 
appealed and the RO classified the issue for appellate 
consideration as entitlement to a compensable evaluation for 
tinnitus.  In an August 1981 decision, the Board denied the 
appeal for an increased (compensable) evaluation for tinnitus 
and noted the veteran's claim for service connection for 
tinnitus based on acoustic trauma and referred this matter to 
the RO for appropriate action.  In August 1981, the RO 
notified the veteran of the Board's referral, and he did not 
submit an appeal with this matter.  Hence, the denial of 
service connection for tinnitus based on acoustic trauma in 
the August and September 1980 RO rating decisions became 
final.  38 U.S.C.A. § 7105 (West 1991).  In 1996, the veteran 
submitted an application to reopen the claim for service 
connection for tinnitus based on acoustic trauma.

An appeal consists of a timely filed notice of disagreement 
and, after issuance of a statement of the case, a timely 
filed substantive appeal.  38 C.F.R. § 20.200.  The August 
and September 1980 RO rating decisions determined that 
service connection was not warranted for tinnitus based on 
acoustic trauma, and the veteran did not appeal this issue, 
as noted above.  Since the veteran did not submit a timely 
appeal to the August and September 1980 rating decisions, 
denying service connection for tinnitus due to acoustic 
trauma, this matter is final with the exception that a 
claimant may later reopen the claim if new and material 
evidence is submitted.   38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. §§ 3.156(a), 3.160(d), 20.302, 20.1103.  The 
question now presented is whether new and material evidence 
has been submitted since the August and September 1980 RO 
rating decisions to permit reopening of the claim.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  For evidence to be deemed 
new, it must not be cumulative or redundant; to be material, 
it must bear directly and substantially upon the specific 
matter under consideration (here, whether the veteran has 
tinnitus due to acoustic trauma in service).  For evidence to 
be new and material it must be of such significance that, 
alone or with the other evidence of record, it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a); Hodge v. West, 155 F. 3d 1356 (Fed. 
Cir. 1998).  


In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1998).

The evidence of record at the time of the unappealed August 
and September 1980 RO rating decisions consisted of 
statements from the veteran that he had tinnitus due to 
acoustic trauma, exposure to heavy gunfire in service.  The 
evidence then of record also included post-service medical 
reports of the veteran's treatment and evaluations from 1947 
to 1980 that do not show complaints of tinnitus until the 
1950's.



Since the August and September 1980 RO rating decisions, 
additional statements from the veteran have been received.  
These statements are to the effect that he was exposed to 
heavy gunfire in service that caused tinnitus, and, are, in 
large part, repetitive of his prior assertions, and not new 
evidence.  Reid v. Derwinski, 2 Vet. App. 312 (1992).


Evidence submitted since the August and September 1980 RO 
rating decisions also includes VA medical reports of the 
veteran's treatment and evaluations in the 1990's that show 
the presence of tinnitus, but do not link this condition to 
acoustic trauma in service.  This evidence is not probative 
as it does not bear directly or substantially on whether the 
veteran's tinnitus is due to acoustic trauma in service, and 
it is not of such significance that it must be considered in 
order to fairly decide the claim for service connection for 
tinnitus due to acoustic trauma.  Hence, it is not new and 
material.  Hodge, 155 F. 3d 1356.


As no new and material evidence has been submitted to reopen 
the claim for service connection for tinnitus due to acoustic 
trauma, there is no basis to reopen the claim.  The August 
and September 1980 RO rating decisions, denying service 
connection for tinnitus due to acoustic trauma, remain final.


The veteran is advised that he may reopen the claim for 
service connection for tinnitus due to acoustic trauma at any 
time by notifying the RO of such an intention and submitting 
supporting evidence.  An example of supporting evidence is a 
medical report linking his tinnitus to acoustic trauma in 
service.  Graves v. Brown, 8 Vet. App. 522 (1996).



II.  Whether the Claim for Secondary Service Connection for 
Residuals of a Fall, Including a Fractured Back, is Well 
Grounded

The threshold question to be answered in this case is whether 
the veteran has presented evidence of a well-grounded claim 
for secondary service connection for residuals of a fall; 
that is, evidence which shows that his claim is plausible, 
meritorious on its own, or capable of substantiation.  
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  If he has not presented such a claim, 
his appeal must, as a matter of law, be denied, and there is 
no duty on the VA to assist him further in the development of 
the claims.  Murphy at 81.  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, the 
Court) has also stated that a claim must be accompanied by 
supporting evidence; an allegation is not enough.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  In a claim of service 
connection, this generally means that evidence must be 
presented which in some fashion links a current disability to 
a period of military service, or as secondary to a disability 
which has already been service-connected.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. §§ 3.303, 3.310 (1998); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  "In order for a 
claim to be well-grounded, there must be competent evidence 
of current disability (a medical diagnosis) ...; of 
incurrence or aggravation of a disease or injury in service 
(lay or medical testimony), ...; and of a nexus between the 
inservice injury or disease and the current disability 
(medical evidence)." Caluza v. Brown, 7 Vet. App. 498 
(1995).

A review of the evidence shows that service connection is in 
effect for bilateral otitis media, rated 10 percent; 
bilateral hearing loss, rated 10 percent; and tinnitus, rated 
zero percent.  The combined rating for the service-connected 
disabilities is 20 percent.

Statements from the veteran are to the effect that he became 
dizzy while working on a roof and fell sustaining various 
injuries.  Private medical reports of the veteran's treatment 
in 1996 and 1997 show that the veteran reported falling about 
10 to 12 feet after losing his balance while working on a 
roof in June 1996.  A summary of the veteran's 
hospitalization in June 1996 also notes a history of another 
fall in 1982.  The private medical reports indicate the 
presence of status post fracture of L3, arthrosis of the left 
knee, and total arthroplasty of the left hip.  VA medical 
reports of the veteran's treatment in 1996 and 1997 indicate 
the presence of lightheadedness and occasional dizziness that 
may be associated with his service-connected bilateral otitis 
media.

After consideration of the evidence, the Board finds that it 
indicates that dizziness associated with a service-connected 
disability of the veteran may be implicated in injuries 
sustained in the fall in June 1996 while working on a roof.  
Under the circumstances, the Board finds that there is 
competent evidence showing a plausible basis for his claim 
for secondary service connection for residuals of a fall.  
Caluza, 7 Vet. App. 498.


ORDER

The application to reopen the claim for service connection 
for tinnitus due to acoustic trauma is denied.

A well-grounded claim having been submitted for secondary 
service connection for residuals of a fall, including a 
fractured back, the appeal is granted to this extent, subject 
to the further development specified below.


REMAND

Since the Board has held that the veteran has submitted a 
well-grounded claim for secondary service connection for 
residuals of a fall, due process requires that the RO 
consider this claim on the merits prior to appellate 
consideration of it.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

The evidence in this case indicates that a service-connected 
disability may have been implicated in injuries sustained by 
the veteran in a fall in June 1996 while working on a roof.  
Under the circumstances, the duty to assist him in the 
development of facts pertinent to his claim requires 
providing him with a VA compensation examination to ascertain 
any interrelationship between injuries sustained in a fall in 
June 1996 or the reported fall in 1982 and the service-
connected disabilities.  Moore v. Derwinski, 1 Vet. App. 401 
(1991).

Since the evidence indicates that the veteran sustained a 
fall in 1982 as well as a fall in June 1996, he should be 
given the opportunity to submit additional evidence with 
regard to his claim for service connection for residuals of a 
fall.  Murphy, 1 Vet. App. 78.  In this regard, the veteran 
should be advised to submit any evidence showing that a 
claimed disability was aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should ask the veteran to 
prepare a detailed list of all sources 
(VA and non-VA) of evaluation or 
treatment for residuals of falls 
attributable to his service-connected 
disabilities.  Names and addresses of the 
medical providers, and dates of 
evaluations and treatment, should be 
listed.  After obtaining any needed 
release forms from the veteran, the RO 
should directly contact the medical 
providers and obtain copies of the 
records not already in the file.

2.  The veteran should be scheduled for a 
VA compensation examination to determine 
the residuals of any falls attributed by 
the veteran to service-connected 
disabilities, and to obtain opinions as 
to the etiology of any claimed 
disability.  The examiner should give a 
fully reasoned opinion on the etiology of 
any disorder found and claimed by the 
veteran to be the result of a service-
connected disability, including an 
opinion as to whether it is at least as 
likely as not that a service-connected 
disability caused, or increased the 
severity of, a claimed disability.  The 
examiner should support his or her 
opinions by discussing medical principles 
as applied to the specific medical 
evidence in the veteran's case.  The 
claims folder should be made available to 
the examiner for review in conjunction 
with the examination, and the examiner 
should acknowledge such review in the 
examination report.

3.  After the above development, the RO 
should review the claim for secondary 
service connection for residuals of a 
fall.  This review should reflect 
consideration of the holdings of the 
Court in Allen, 7 Vet. App. 439.

4.  If action remains adverse to the 
veteran, he and his representative should 
be sent an appropriate supplemental 
statement of the case.

The veteran and his representative should be afforded an 
opportunity to respond to the supplemental statement of the 
case before the file is returned to the Board.


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	J. E. DAY
	Member, Board of Veterans' Appeals


 
- 10 -


- 1 -


